Samuel C. Coleman, J.
The plaintiff has had a verdict for unpaid maintenance and cure; and the question is whether, as plaintiff contends, he is entitled to interest on the weekly payments from the dates that they should have been made during the period of disability. I think he is. Whether the right to interest is inherent in the basic right to maintenance and cure and so governed by Federal law or whether the local rule prevails, in either instance interest should run from the dates the plaintiff should have received the payments (Peres v. Suwanee S. S. Co., 239 F. 2d 180; Medina v. Erickson, 226 F. 2d 475; cf. Civ. Prac. Act, § 480; Flamm v. Noble, 296 N. Y. 262; Brown v. Godefroy Mfg. Co., 278 App. Div. 242). Let interest be added from October 30, 1957, to May 19, 1958, computed on the basis of $56 a week — the basis upon which payments had been made for the initial period of disability.